DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous action is vacated/withdrawn because of the priority of one of the references by Kim. 

Claims 1-20 have been canceled. Claims 21-40 are still pending in this application. This office action is made Non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 24-26, 28-29, 31, 32, 34, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (hereinafter Chou)(US 10911943) in view of Park et al. (hereinafter Park)(US 2010/0255859).

Regarding claim 21, Chou teaches a method comprising: broadcasting, by a network device, a minimum system information (MSI) message(col. 10, line 64, minimum SI), wherein the MSI message comprises identification information of at least one system information block (SIB)(col. 10, line 65, OSA ID), respective identification information of each of the at least one wherein a type of the respective SIB is area specific system information (col. 10, line 66-67, OSA ID includes at least an area ID)or cell specific system information(col. 11, line 17, value tag from the cell), 
Chou did not teach specifically the type indication is carried in a field of the respective identification information, the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information, and the type indication of the respective SIB is one bit long. However, Park teaches in analogous art the type indication is carried in a field of the respective identification information, the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information, and the type indication of the respective SIB is one bit long (P[0064], identifier together with a type indicator; P[0055], the type indicator may a specific bit). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the type indication is carried in a field of the respective identification information, the field of the respective indication information is dedicated to indicating whether the respective SIB is area specific information or cell specific information, and the type indication of the respective SIB is one bit long in order to have efficient transmission(P[0008], reducing resource waste and overhead).
Regarding claim 22, Chou teaches the method according to claim 21, wherein a bit quantity of the identifier of the respective SIB corresponds to the type of the respective SIB(OSA ID includes area ID, col. 8, line 34; col. 11, line 5, requests for other SI from the cell).  
claim 23, Chou teaches the method according to claim 21, wherein the identification information of each of the at least one SIB further comprises: an indication indicating whether there is an identifier of a next SIB; or an indication indicating whether a cell supports system information(col. 11, lines 1-15, Area ID appended in the minimum SI; also value tag of other SI).  
Regarding claim 25, Chou teaches the method according to claim 21, wherein the method further comprises: receiving, by the network device, an obtaining request for at least one SIB from a terminal device, wherein: when an identifier of the at least one SIB in the obtaining request is partially the same as an identifier of at least one SIB in a cell in an area and that is stored by the terminal device, the obtaining request requests to obtain at least one SIB corresponding to an identifier of the at least one SIBs in the obtaining request and that is different from the identifier of the at least one SIB stored by the terminal device; or when an identifier of the at least one SIB in the obtaining request is different from all identifiers of all SIBs stored by the terminal device, the obtaining request requests to obtain all SIBs in the obtaining request; and sending, by the network device, the at least one SIB requested by the obtaining request to the terminal device(col. 10, lines 64-67, col. 11, lines 1-9; UE requests for other SI also Fig. 3).  
Regarding claim 26, Chou teaches the method according to claim 21, wherein: a network comprises a plurality of areas, area identifiers of adjacent areas in the plurality of areas are different, and each of the plurality of areas is determined by system information corresponding to the identification information of the at least one SIB(Fig. 1, OSA 1 and OSA 2; abstract,  minimum system information with area identification). 
Claims 28, 38 are a combination of claims 21 and 25 ans therefore rejected for the same reason as set forth in claims 21 and 25.

Regarding claim 29, Chou teaches the method according to claim 28, wherein before obtaining, by the terminal device, the at least one SIB in the target cell, the method further comprises: comparing, by the terminal device according to a type indication of the at least one SIB in the target cell, an identifier of cell specific system information in the target cell with a stored identifier of cell specific system information in the target cell, and comparing an identifier of area specific system information in the target cell with a stored identifier of area specific system information in the cell in the area, to determine whether the identifier of the at least one SIB in the target cell is the same as the identifier of the at least one SIB stored by the terminal device(Fig. 3, items 382 and 388).  
Regarding claim 30, Chou in view of . (Currently Amended) The method according to claim 28, wherein after receiving, by a terminal device, a minimum system information (MSI) message from the network device corresponding to the target cell, the method further comprises: obtaining, by the terminal device, [[the]] a respective type indication of each of the at least one SIB in the identification information of the at least one SIB; and obtaining the respective identifier of the respective SIB as indicated in a bit quantity corresponding to a type of the respective identifier, wherein the bit quantity of the respective identifier corresponds to the respective type of the respective SIB(Fig. 2A; also col. 9, lines 20-35; request for other SI from the cell).  
Regarding claim 31, Chou teaches the method according to claim 28, wherein after obtaining, by the terminal device, the at least one SIB, the method further comprises: when the 
Regarding claim 32, Chou teaches the method according to claim 28, wherein a network comprises a plurality of areas, area identifiers of adjacent areas in the plurality of areas are different, and each of the plurality of areas is determined by system information corresponding to the identification information of the at least one (SIB)(Fig. 1, OSA1 AND osa 2).  
Regarding claim 33, Chou in view of Park teaches the method according to claim 28, further comprising: reading, by the terminal device, a type indication bit of the at least one SIB in the identification information, wherein a bit quantity of an identifier of a respective one of the at least one SIB corresponds to a type of the respective one of the at least one SIB; determining the bit quantity of the identifier of the respective one of the at least one SIB according to the type indication bit; and reading the identifier of the respective one of the at least one SIB from the bit quantity(col. 8, lines 30-40, area ID informs the UEs and UEs can determine other SI from the cell; col. 11, lines 1-10; requests the other SIB when the area ID is different).  
Claims  34, 35, 37, 40 are rejected for the same reason as set forth in claims 21,22, 26 and 33 respectively.
Claim 39 is a combination of claims 29 and 30 and therefore rejected for the same reason as set forth in claims 29+30.
Claim(s) 24, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (hereinafter Chou)(US 10911943) in view of Park et al. (hereinafter Park)(US 2010/0255859) and Ingale et al. (hereinafter Ingale)(US 2018/0132168).
Regarding claim 24, Wei in view of Chou teaches all the particulars of the claim except, wherein the MSI message further comprises scheduling information for another system information block, and the another system information block is not a minimum SIB. However, Ingale teaches in an analogous art, wherein the MSI message further comprises scheduling information for another system information block, and the another system information block is not a minimum SIB(P[0059], second MIB is acquired based on scheduling information received in the first MIB).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the MSI message further comprises scheduling information for another system information block, and the another system information block is not a minimum SIB in order to have efficient transmission of system informations.
Claims 36 is rejected for the same reason as set forth in claim 24.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647